 


110 HRES 1494 EH: Recognizing the 100th anniversary of The Christian Science Monitor newspaper.
U.S. House of Representatives
2008-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1494 
In the House of Representatives, U. S.,

September 27, 2008
 
RESOLUTION 
Recognizing the 100th anniversary of The Christian Science Monitor newspaper. 
 
 
Whereas on November 25, 1908, the 1st edition of The Christian Science Monitor was printed in Boston’s Back Bay; 
Whereas just over 100 days before The Monitor’s 1st edition, its founder, Mary Baker Eddy, then 87 years old, told officers of her church to start a daily newspaper at once; 
Whereas Mrs. Eddy wanted The Monitor to blaze a path of unselfish service through journalism; 
Whereas Mrs. Eddy, who had been the subject of inaccurate stories in the press, set as The Monitor’s mission to injure no man, but to bless all mankind; 
Whereas The Monitor followed the first editor’s request that the paper cover the daily activities of the entire world and appeal to good men and women everywhere who are interested in the betterment of all human conditions; 
Whereas The Monitor’s focus was never local or denominational; 
Whereas The Monitor is distributed to readers in all 50 States in print and online and has received worldwide respect for its international news coverage; 
Whereas Mrs. Eddy became the first American woman to launch a lasting, general interest newspaper; 
Whereas The Monitor has been honored with numerous major awards including seven Pulitzer Prizes for excellence in journalism; and 
Whereas since 1966 The Monitor has sponsored 3,600 Washington newsmaker breakfasts, whose guests have included countless cabinet officers and congressional leaders, four presidents, and five vice presidents: Now, therefore, be it 
 
That the House of Representatives recognizes the 100th anniversary of The Christian Science Monitor. 
 
Lorraine C. Miller,Clerk.
